Title: From George Washington to George Clinton, 28 June 1779
From: Washington, George
To: Clinton, George


        
          Dear Sir.
          [New Windsor, 28 June 1779]
        
        I just now received your favor of to day. The Enemy are now indebted to us on the Score of privates and have been for a considerable time—or at least ever since last fall. This circumstance puts it out of my power to send in any new prisoners; but I shall cheerfully consent to apply the Militia taken the other day, to the credit of their Account if they will release them, and I will direct the Commissary to attempt to negotiate their exchange as soon as he can. This is all I can do at present.
        If they cannot be liberated in this way I shall not have the smallest objection to their Friends sending them Cloathing and other necessaries—and will furnish such permits as may be proper. perhaps they had better send ’em a few necessary Cloaths immediately. I am Dr sir with great esteem & regard Yr Most Obedt sert
        
          G. Washington
        
        
        
          P.S. I request that You will direct a List of the prisoners to be sent me—that the Commissary may be the better enabled to negociate the business. The Exchange can only operate as to those who were in Arms.
        
      